United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 05-40499
                          Conference Calendar



THOMAS SHANNON DARR,

                                      Petitioner-Appellant,

versus

R.D. MILES, Warden,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:04-CV-572
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Thomas Shannon Darr, federal prisoner #18389-077, appeals

the dismissal of his 28 U.S.C. § 2241 habeas petition challenging

one of the sentences imposed in connection with his 1989

convictions for various drug-related offenses, use of a

communication facility to commit a felony, and interstate travel

in aid of racketeering.

     Because Darr’s claim relates to an error that allegedly

occurred at sentencing, his claim may not be asserted in a § 2241


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40499
                                -2-

petition.   See Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir.

2000); Reyes-Requena v. United States, 243 F.3d 893, 900 (5th

Cir. 2001).   Moreover, Darr has not shown that he is entitled to

proceed under § 2241 based on the “savings clause” of 28 U.S.C.

§ 2255.   Reyes-Requena, 243 F.3d at 901, 904.   The district

court’s judgment is AFFIRMED.